Name: 90/173/EEC: Council Decision of 26 March 1990 concerning the adjustment of the voluntary restraint Agreements with certain third countries in the sheepmeat and goatmeat sector
 Type: Decision
 Subject Matter: economic geography;  international trade;  animal product
 Date Published: 1990-04-12

 Avis juridique important|31990D017390/173/EEC: Council Decision of 26 March 1990 concerning the adjustment of the voluntary restraint Agreements with certain third countries in the sheepmeat and goatmeat sector Official Journal L 095 , 12/04/1990 P. 0001 - 0001COUNCIL DECISION of 26 March 1990 concerning the adjustment of the voluntary restraint Agreements with certain third countries in the sheepmeat and goatmeat sector (90/173/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Commuity, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas the Community has taken measures to stabilize the sheepmeat and goatmeat markets and whereas it intends to bring about better integration of those markets; Whereas, in the context of those adjustments to the common organization of the market, the voluntary restraint Agreements with certain third countries in the sheepmeat and goatmeat sectors should be adapted in order to stabilize imports and improve import prices; Whereas the Commission has held negotiations on the matter with Bulgaria, Hungary, Poland, the German Democratic Republic, Czechoslovakia and Yugoslavia and whereas these negotiations have led to Agreements in the form of Exchanges of Letters; whereas these Agreements should be approved, HAS DECIDED AS FOLLOWS: Article 1 The Agreements in the form of Exchanges of Letters concerning adjustments to the voluntary restraint Agreements in the sheepmeat and goatmeat sector concluded with the following countries: - Bulgaria - Hungary - Poland - the German Democratic Republic - Czechoslovakia - Yugoslavia are hereby approved on behalf of the European Economic Community. The texts of the Agreements are attached to this Decision. Article 2 The President of the Council is hereby authorized to designate the person empowered to sign the Agreements in order to bind the Community. Done at Luxembourg, 26 March 1990. For the Council The President M. O'KENNEDY